Title: To Benjamin Franklin from Antoine-Laurent Lavoisier, 27 January 1781
From: Lavoisier, Antoine-Laurent
To: Franklin, Benjamin


Monsieur
27. janver. 1781.
On vient de me prévenir que l’expedition du salpetre que vous avés désiré faire passer de St. malo à Lorient, Est terminée. Quoique vous en soyès probablement instruit, j’ai neantmoins lhonneur de vous en faire part, et de vous témoigner Combien je Suis charmé que les choses ayent pu s’arranger suivant vos intentions. Je me reproche beaucoup de n’avoir pas Eu l’honneur de vous voir depuis Le commencement de cette année: l’excuse que j’ai a vous offrir, est de nature à mériter toute votre indulgence. Je viens d’avoir le malheur de perdre une tante qui a toujours été pour moi une seconde mere, et à laquelle je ne pouvois etre plus tendrement attaché. Ce cruel événement m’a absorbé tout entier, et m’a fait négliger bien des devoirs. Celui Monsieur, d’aller vous faire ma cour est un de ceux auxquels je regrette le plus d’avoir manqué; mais je ne tarderai pas à reparer mes torts.
Je suis avec un proffond respect, Monsieur Votre tres humble Et très obeissant serviteur,
Lavoisier
 
Notation: Lavoisier 27. Janr. 1781.
